DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/23/2020 has been entered. Claim 14 is amended. Claims 1-26 are pending.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.	Applicant argues that Li’s authorization steps take place at the vehicle, and is specific to the vehicle where the authorization takes place. Therefore, the server is not providing a cryptographically secured authorization file to the vehicle that is independent of the vehicle. The examiner respectfully disagrees. Li cures the deficiencies of the combination of Sasakura, Harif, Atzkern and Turgeon by teaching a server is used for obtaining the identity identification number of a smart card of a user according to the login information and sending the identity identification number and the rental information to the vehicle; and the vehicle is used for receiving and storing the identity identification number and the rental time sent by the server (see Abstract of Li). The identity identification number and the rental information transmitted by the server to the vehicle taught in Li is equivalent to the secured authorization file provided by the central computer to the vehicle as it permits a user to unlock the vehicle if the user has the authorized identification information (smart card).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues in the 2nd paragraph of page 8 that the examiner did not consider claimed attributes of the cryptographically secured authorization file, namely that it grants user rights independent of the vehicle, when attributing the elements to Li or Atzkern. The examiner respectfully disagrees. In view of the combined teachings of the prior arts cited, the claimed invention would have been obvious to one of ordinary skill in the art, and Atzkern teaches usage rights granted to a user can be configured as device independent usage rights (Para. 3-5 and Para. 90). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11, 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakura (US 2007/0294746), and further in view of Turgeon (US 2002/0152180), Harif (2002/0133716), Atzkern (US 2012/0304314), and Li (CN 105704090).
Regarding claims 1, 10, 14, 23, Sasakura discloses a method and system for access management of a vehicle, the method comprising: 
providing a mobile terminal device on which a secret is stored and which communicates with the vehicle (via terminal 3 storing KID configured to remotely unlock automobile 1, Para. 138, 148); 
authenticating a user in relation to the vehicle by a proof of identity of the user, wherein the proof of identity is provided using the secret on the mobile terminal device (Para. 147-148 and 152-159); 
and providing a cryptographically secured authorization file containing information relating to usage rights of the authenticated user to the vehicle (via providing encrypted distinctive ID (KBID) and 
Sasakura fails to specifically disclose the secret is cryptographically secured on the mobile terminal.
Turgeon teaches sensitive information such as a PIN stored on a device can be encrypted to improve security (data storage device has a pair of encrypted PINs stored thereon, Para. 13). 
From the teachings of Turgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sasakura to include the secret is cryptographically secured on the mobile terminal in order to improve security, with the obvious drawback of having to decrypt the secret later on when the secret is used.
The combination of Sasakura and Turgeon fails to specifically disclose a scope of authenticated user-dependent usage rights.
Harif teaches that different usage rights can be granted to different users upon authentication of a user (level of access and/or operation for each unique identification, Abstract and Para. 6).
From the teachings of Harif, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sasakura and Turgeon to include a scope of authenticated user-dependent usage rights in order to limit access based on the user, thereby improve security.
The combination of Sasakura, Harif and Turgeon fails to disclose the cryptographically secured authorization file is configured to grant user rights independent of the vehicle.
Atzkern teaches usage rights granted to a user can be configured as device independent usage rights (Para. 3-5 and Para. 90).
From the teachings of Atzkern, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sasakura, Harif and Turgeon to include the cryptographically 
The combination of Sasakura, Harif, Atzkern and Turgeon fails to disclose providing a central computer which communicates with the mobile terminal device and/or the vehicle; creating the authorization file by the central computer; and providing the file by the central computer to the vehicle.
Li teaches a car rental system, wherein a central computer communicates with the mobile terminal device and/or the vehicle; creating an authorization file by the central computer; and providing the file by the central computer to the vehicle (the server is used for obtaining the identity identification number of the smart card of the user according to the login information and sending the identity identification number and the rental information to the vehicle; and the vehicle is used for receiving and storing the identity identification number and the rental time sent by the server, see Abstract).
Combining known prior arts to produce predictable results is considered obvious, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sasakura, Harif, Atzkern and Turgeon to include providing a central computer which communicates with the mobile terminal device and/or the vehicle; creating the authorization file by the central computer; and providing the file by the central computer to the vehicle in order to allow authentication of a user at the vehicle based on verification with the authorization file received, thereby improve security.
Regarding claim 2, 15, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses checking the cryptographically secured authorization file by the vehicle; and enabling vehicle functions based on the provided cryptographically secured authorization file (authentication whereby the portable communication terminal 3 has usage rights to the door unlocking control device 10 which is the controlled device is granted, Para. 147-148). 
Regarding claim 3, 16, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses the authentication of the user in relation to the vehicle by 
Regarding claim 4, 17, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses the digital identity comprises an identification number (via a unique portable communication terminal ID, Para. 59)
Regarding claim 5, 18, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses the proof of identity is provided using biometric features of the user or data derived therefrom (via biometrics information, Para. 59). 
Regarding claim 6, 19, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses providing the cryptographically secured authorization file for the vehicle is initiated by an event (via initiated by the event of the lock release unit 20 encrypts its own distinctive ID by using the transmitted encryption key and transmits same to the door unlocking control device 10, Para. 147). 
Regarding claim 7, 20, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the cryptographically secured authorization file is cryptographically encrypted (see rejection of claim 1 above).
Regarding claim 8, 21, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses the cryptographically secured authorization file comprises information relating to the identity of the authenticated user (via fingerprint check, Para. 159).
Regarding claim 9, 22, the combination of Sasakura, Harif, Atzkern, Li and Turgeon discloses the claimed invention, wherein Sasakura discloses the cryptographically secured authorization file is provided to the vehicle by the mobile terminal device and/or a different mobile data medium (See Figs. 16A-16B and Para. 125-159). 
. 
Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakura in view of Turgeon, Atzkern, Li and Harif, and further in view of Chai (US 2014/0006247).
Regarding claims 13 and 26, the combination of Sasakura, Harif, Atzkern, Li and Turgeon fails to specifically disclose checking by the central computer the cryptographically secured authorization file which has been provided to the vehicle.
Chai teaches a central computer to verify the authenticity of a file provided (Para. 65).
From the teachings of Chai, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sasakura, Harif, Atzkern, Li and Turgeon to include checking by the central computer the cryptographically secured authorization file which has been provided to the vehicle in order to improve security by ensuring the file is authentic.
Claim 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakura in view of Turgeon, Atzkern, Li and Harif, and further in view of Dmitrienko (US 2014/0365781).
Regarding claim 12, 25, the combination of Sasakura, Atzkern, Harif, Li and Turgeon discloses creating the cryptographically secured authorization file by the mobile terminal device (see rejection of claim 1), but fails to disclose providing the cryptographically secured authorization file for a third-party device by the mobile terminal device.
Dmitrienko teaches delegating access rights from one mobile device to another mobile device to allow access to a vehicle by the another mobile device (see Fig. 1 and Para. 50-51).
From the teachings of Dmitrienko, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Sasakura, Atzkern, Li, Harif and Turgeon .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasakura (US 2007/0294746) teaches a first communication device performs a first, a second, and a third authentication processing for a second communication device, a authentication station sends to the first communication device a confirmation signal indicating that a person's identity is confirmed, when the authentication station succeeds the authentication of the second communication device, so that the authentication station validates the cancellation of a usage restrictions of the controlled device imposed by the first communication device based on the cancellation permission signal.
Imanishi (US 2007/0043950) teaches a target apparatus that provides a predetermined service by certifying a certification device when said certification device enters a predetermined certification area. The target apparatus includes a controller configured to control the changing of contents of a service to be provided in accordance with a certification status of a plurality of certification devices located inside said certification area.
Myers (US 2010/0176919) teaches systems and methods for providing one-time access to electronic locking devices for non-keyholders. The one-time access rights are delivered from a server to the electronic locking device in real-time, or in near-real time, over short and long-range wireless communication links in a manner that is secure and traceable. A handheld device is coupled with the electronic locking device via the short-range communication link, and is coupled with the server via a long-range wireless communication link.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/YONG HANG JIANG/Primary Examiner, Art Unit 2689